Appeal from an order of the Supreme Court, Schenectady County Special Term, which denied plaintiff’s motion for summary judgment. The action is to replevy certain personal property alleged to be owned by the plaintiff and in the possession of the defendant. There are issues of fact with regard to the ownership of certain of the articles of personal property set forth in the schedule annexed to the complaint, and as to these articles the motion was properly denied. As to the remainder, it is apparent from the defendant’s affidavit, submitted in opposition to the motion, that there is no real issue of fact such as to require a trial; and as to these articles the motion should have been granted. Order affirmed, insofar as it concerns property over which there is a real dispute; and reversed, with $25 costs and disbursements, as to the remainder of the property. The motion for summary judgment as to the latter class is granted, with $10 costs. All concur.